Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/2022 has been entered.
 

Status of Claims
	Claims 1-2 and 5-10 are pending.
	Claims 1-2, 4 and 6-10 have been examined.
	Claims 1 and 4-5 have been amended in the response filed 2/21/2022.
	Claim 5 is withdrawn from consideration as drawn to a non-elected invention.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al. US PG PUB 2012/0211219 (McGuire).

Claim 1:
McGuire teaches:
A system for use with a subterranean well, the system comprising: see FIG 10;
a deployment apparatus configured to deploy one or more plugging 5devices into a fluid flow, FIG 10, ball injector 10, [0037]; [0037] teaches dispensing the balls into a well stimulation fluid injection port 184;
whereby the plugging devices are conveyed into the well by the fluid flow, [0037] teaches dispensing the balls into a well stimulation fluid injection port 184;
and in which the deployment apparatus comprises multiple queues, FIG 1, 18a-d; 
McGuire teaches at [0024]   “However, the number and the spacing of the ball injector assemblies 14 on the injector spool 12 is a matter of design choice” but does not specifically teach:
different numbers of the plugging devices being contained in respective different ones of the queues;
and in which the selected combination of the queues is opened by opening a respective valve for each queue of the selected combination of the queues [0021] teaches The horizontal frac ball injector is connected in line with a frac head or a high pressure valve.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to have different numbers of the plugging devices in different queues because a) when one ball is released, then the claim limitation will be met and b) as a matter of obvious design choice since Applicant has not shown that this embodiment solves any problem of produces unexpected results.
McGuire does not teach:
in which the queues are sequentially numbered (1, 2, 3, ... , n), where n is the sequential number of a respective one of the queues, and in which the number of plugging devices in the respective one of the queues is equal to 2n-1 . if n =5 than the number of plugging devices is 16, whereby the deployment apparatus is configured to deploy any desired quantity of the plugging devices up to 2N_1 by opening a selected combination of the queues;
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to have the claimed numbers of the plugging devices  queues  as a matter of obvious design choice since Applicant has not shown that this embodiment solves any problem of produces unexpected results.

Claim 2. 
McGuire does not teach:
in which a total number of the plugging devices contained in the queues is equal to 2n-1, where n is a total number of the queues.  If there are 5 queues; this would mean there would be 31 plugging devices.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to have the claimed numbers of the plugging devices  queues  as a matter of obvious design choice since Applicant has not shown that this embodiment solves any problem of produces unexpected results.

 Claim 204. 
McGuire teaches:
the respective valve for each queue is capable of being remotely actuated [0026] teaches  a ball injector control console, which is a remote control actuator.  
6 is rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al. US PG PUB 2012/0211219 (McGuire) in view of Lafferty et al. US PG PUB 2012/0285695 (Lafferty).

Claim 6. 
McGuire does not teach:
in which the plugging devices in each queue are contained in a degradable cylinder.  
Lafferty teaches degradable containers to deliver solid diverting materials such as fibers or particles to wellbores, see abstract.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to add the plugging device of McGuire to the degradable container of Lafferty because Lafferty teaches this is a beneficial method of delivering the diverting material to the wellbore without interaction with the injection fluid, see [0002].

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al. US PG PUB 2012/0211219 (McGuire) in view of US PG PUB 2013/0199800.

Claim 7. 
McGuire does not teach:
in which each of the plugging devices is 5retained by a respective degradable retainer.  
Kellner teaches encapsulating plugging devices in an individual retainer, see FIG 5. 181 is the degradable retainer, 191 is the plugging device, [0033].


 Claim 8. 
McGuire does not teach:
in which each of the plugging devices comprises at least one of the group consisting of lines and fibers, which extend outwardly from a body.  
Kellner teaches encapsulating plugging devices in an individual retainer, see FIG 5, 191 is the plugging device, [0033].
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to change the shape of the plugging device and use that suggested by Kellner because Kellner teaches at [0005] “Although the terms "ball seat" and "ball" are used herein, it is to be understood that a drop plug or other shaped plugging device or element may be used with the "ball seats" disclosed and discussed herein. For simplicity it is to be understood that the terms "ball" and "plug element" include and encompass all shapes and sizes of plugs, balls, darts, or drop plugs unless the specific shape or design of the "ball" is expressly discussed”.




McGuire does not teach:
in which the body is degradable in the well.  
Kellner teaches degradable plugging devices [0031].
The motivation for modifying McGuire is set forth in claim 8 and is incorporated herein.

Claim 10. 
McGuire does not teach:
in which the at least one of the group consisting of the lines and the fibers is degradable in the well.
Kellner teaches degradable plugging devices [0031].
The motivation for modifying McGuire is set forth in claim 8 and is incorporated herein.

 Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive. 
In response to the Examiner’s obvious statement (It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to have the claimed numbers of the plugging devices  queues  as a matter of obvious design choice since Applicant has not shown that this embodiment solves any problem of produces unexpected results), applicant argues “the specification specifically describes that, by opening a certain combination of queues, an exact number of devices can be deployed from 1 up to 2n-1, where n is the 35, lines 17-19 of the specification)”. The Examiner does not disagree that “an exact number of devices can be deployed”, but that does not render the actual numbering of the devices non-obvious or overcome the obviousness statement. To overcome the obviousness statement, Applicant should show unexpected results based on the number of devices and/or show why it would not be obvious for this particular number of queues. Neither argument has been set forth. 
Applicant alleges the Examiner relies upon and “obvious to try” rationale, and then concludes “The Office Action does not identify any finite number of predictable solutions to the problem solved by the present invention” ...”and indeed it appears that there are instead an infinite number of potential solutions to the problem”. There is not even a remote possibility of an “infinite number of potential solutions” as Applicant alleges. There are only a finite few, limited by space and engineering practicalities. Anyway, Applicant elected N=2, so the matter is really settled.
However, regarding Applicant’s allegation that the claims are patentable because it would not be obvious to try because there are an infinite number of solutions. In response the Examiner believes Gardner v. TEC Syst., Inc (cited in MPEP 2144.04(IV) (A) “changes in size/proportion”) is instructive:   the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (emphasis added)).

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches degradable diversion plugs where it is taught that any shape is considered useful: US PG PUB 2011/0278011; 2017/0253788; 2006/0113077; US Patent No 7,565,929.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/CHARLES R NOLD/             Examiner, Art Unit 3674